Order, Supreme Court, New York County (Alfred Toker, J.), entered on January 10, 1992, which denied petitioner’s CPLR article 78 petition seeking to permit petitioner’s associate to view various records pursuant to the Freedom of Information Law, unanimously affirmed, without costs.
Contrary to petitioner’s contentions, the IAS court did not abuse its discretion in denying petitioner’s application. The order, which incorporated a prior agreement between the parties, did not authorize additional individuals access to the documents which respondents had agreed to supply petitioner. The order clearly complies with Public Officers Law § 89 (3), which provides, inter alia, that an entity subject to its provisions, in receipt of a "written request for a record reasonably described, shall make such record available to the person *453requesting it.” Further, petitioner is not aggrieved by the order inasmuch as respondents are willing to provide him with ample opportunity to view a large number of documents over several visits to their office. Moreover, the schedule provided by respondents, and agreed to by petitioner, is not " 'irrational or unreasonable’ ”, and thus should be upheld (Matter of Bernstein v Toia, 43 NY2d 437, 448).
Petitioner’s remaining arguments are both unpreserved and without merit. Concur — Murphy, P. J., Sullivan, Carro, Rosenberger and Rubin, JJ.